PER CURIAM.
Because competent, substantial evidence supports the hearing officer's finding that the employee’s misconduct was the cause of her demotion, the employee’s decision to leave her employment cannot be considered good cause attributable to her employer. David Clark & Associates v. Kennedy, 390 So.2d 149 (Fla. 1st DCA 1980); ABC Auto Parts, Inc. v. Department of Labor & Employment Sec., 372 So.2d 197 (Fla. 1st DCA 1979). The order of the Florida Unemployment Appeals Commission awarding benefits is therefore
REVERSED.
ERVIN, KAHN and DAVIS, JJ., concur.